MEMORANDUM **
James Franklin Gibson appeals pro se the district court’s summary judgment in *355favor of the Secretary of Transportation in his action alleging employment discrimination and retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment on the basis of res judicata, Altano v. Norwest Fin. Hawaii, Inc., 244 F.3d 1061,1063 (9th Cir.), cert. denied, 534 U.S. 1014, 122 S.Ct. 505, 151 L.Ed.2d 415 (2001), and we affirm.
The district court properly granted summary judgment for the defendant because Gibson has raised the same claims against the defendant in prior federal actions that reached final judgment on the merits. See Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.2001).
Gibson argues that the Equal Employment Opportunity Commission (“EEOC”) improperly dismissed the complaint he filed in 1990. This argument lacks merit because, after Gibson filed his actions in district court, the EEOC was required to dismiss any complaints or appeals relating to those district court actions. See 29 CFR § 1614.107(a)(3) (requiring dismissal of a complaint that is the basis of a pending district court action or was the basis of an action decided by a district court); 29 CFR § 1614.405 (requiring dismissal of appeals in accordance with 29 CFR § 1614.107).
Gibson’s motion to file a late reply brief is GRANTED. The Clerk shall file the reply brief received on October 21, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.